Citation Nr: 1646616	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Samantha Mountford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied the Veteran's claim for a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

This matter was previously before the Board in March 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action. 

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in Seattle, Washington.  At the hearing, the Veteran presented testimony as to the issue of entitlement to a TDIU.  The Veteran's wife also testified at this hearing.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The evidence establishes that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

In this case, the Board is granting the claim.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Throughout the record, the Veteran has stated that he is unable to secure or follow a substantially gainful occupation as a result of his numerous service-connected disabilities.  The Veteran's most recent claim for a TDIU was filed on March 25, 2009, and perfected to the Board on September 11, 2012. 

It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991 ).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, disabilities resulting from a common etiology or single accident or disabilities affecting both upper or lower extremities, for example, will be considered as one collective disability for the purpose of determining whether these threshold rating requirements are met.  Id.

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  Therefore, the Board has the ultimate authority to decide whether or not the Veteran is employable.

Currently, service connection is established for residuals of a shell fragment wound in the left thigh, evaluated as 30 percent disabling; residuals of shell fragment wound in the chest, with pleural adhesions, evaluated as 30 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; residuals of a shell fragment wound in the left shoulder, evaluated as 20 percent disabling; diabetes mellitus type 2 with erectile dysfunction and atrophic skin disease (Agent Orange/Diabetes), evaluated as 20 percent disabling; residuals of a shell fragment wound in the abdomen, evaluated as 10 percent disabling; hearing loss in the left ear with tympanoplasty, evaluated as 10 percent disabling; peripheral neuropathy in the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy in the right lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; scar, residuals of a shell fragment wound in the left eyebrow, evaluated as noncompensable; and scar, residuals, shell fragment wound in the left leg, evaluated as noncompensable.  The Veteran's current combined rating is 90 percent.

Four of the Veteran's service-connected disabilities are the result of a single accident (gunshot wound incurred in combat) and are therefore considered as one collective disability for the purpose of determining whether the TDIU threshold rating requirements are met.  These disabilities are as follows: residuals of a shell fragment wound in the left thigh, evaluated as 30 percent disabling; residuals of shell fragment wound in the chest, with pleural adhesions, evaluated as 30 percent disabling; residuals of a shell fragment wound in the left shoulder, evaluated as 20 percent disabling; and residuals of a shell fragment wound in the abdomen, evaluated as 10 percent disabling.  These disabilities collectively rate above 40 percent disabling.  Thus, the Veteran meets the schedular criteria for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16. 

As an initial matter, the Board notes that the Veteran has lived and worked on an Indian reservation for a majority of his life.  A June 1995 VA examiner found that it was difficult to gauge the Veteran's impairment due to his service-connected PTSD because he lived in a "structured supportive Native American environment."  The examiner determined that without tribal support, it is unlikely that the Veteran would be successful in a civilian population.  Thereby, it is difficult to evaluate how the Veteran would succeed in a work-setting off of the reservation. 

As stated in the May 2014 examination report, the Veteran has been self-employed since leaving the military.  The Veteran has acknowledged that he worked intermittent and nominal jobs since his discharge.  Although at times the Veteran has indicated that he did not work at all since separating from active duty, the Board finds the Veteran likely did not consider the nominal and intermittent work he performed to be full-time employment.  The Veteran worked occasionally as a self-employed fisherman.  However, at his June 1995 exam, the Veteran stated that there have not been adequate fish to practicably continue this job.  Therefore, the Veteran has been unable to make any substantial amount of money as a fisherman.  Also, although the Veteran assisted in operating a fireworks stand/smoke shop at one point, this business was shared among five families and the Veteran indicated that he rarely worked there.

The Board recognizes that in some circumstances, self-employment and working for family members can be considered sheltered employment within a protective environment.  In this case, this is an appropriate classification of the Veteran's nominal work experience.  First, the Veteran received minimal profit from both of these occupations.  Second, as a self-employed fisherman, the Veteran was able to isolate himself, avoid social and work interactions, and dictate his own schedule and responsibilities.  Finally, as discussed above, the Veteran rarely worked at the fireworks stand/smoke shop and thereby did not gain any transferable skills while he held these positions.  Therefore, his limited involvement and role in these jobs does not provide conclusive evidence that the Veteran would thrive in a non-protected workplace atmosphere. 

Although the Veteran does have a Bachelor's degree, the May 2014 examiner noted that the Veteran has never been employed using this degree.  Additionally, as discussed above, the Veteran has not worked in substantial employment since his military service and has never worked in an office-type job.  

Furthermore, during the Veteran's May 2009 exam he stated that he has extreme difficulties interacting and getting along with other people as a result of his PTSD.  The Veteran reported that these symptoms are constant and affect his daily social functioning and are so severe that the Veteran seeks solitude by escaping to the mountains every year between the months of July and October to live alone, fish and hunt, and make jerky.  Specifically, the Veteran's wife stated in January 2009 that her husband continues to struggle with PTSD and she wishes for him to be less "nit-picky" toward her and their adult children.  The Veteran's wife also stated that the Veteran would benefit from intensive PTSD treatment and involvement in a PTSD domiciliary program as he would "likely disappear again were he to try to do treatment as an outpatient."

In February 2009, the Veteran entered a PTSD domiciliary program.  His admission to the PTSD track of the domiciliary program was a result of his significant impairment in social functioning, purposeful activity, community involvement, and/or ability to work.  The February 2009 VA examiner noted that the Veteran's PTSD symptomatology included avoidance of reminders, chronic anxiety, emotional numbing, exaggerated startle response, feelings of detachment, hypervigilance, insomnia, and a sense of foreshortened future.  A separate February 2009 VA examiner noted the Veteran's PTSD symptoms to also include cold sweats, forgetfulness, and minimizing.  In March 2009, the Veteran successfully completed the domiciliary program after one month of treatment.

The May 2014 examiner noted that the Veteran's PTSD manifests in difficulty in establishing and maintaining effect work relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner further went on to say that the Veteran's present psychological stress reduces his reliability and productivity in social, occupation, and family capabilities secondary to primary symptoms of PTSD.  These symptoms include irritability, outbursts of verbal anger, and intrusive thoughts and recollections on a daily basis.  The examiner also noted that the Veteran experiences symptoms of depression, anhedonia, and difficulty with motivation.  The Veteran reported at this exam, and throughout the record, that he experiences difficulty falling and staying asleep, only sleeps for two to four hours at a time, and that experiences nightmares as a result of his PTSD.  These symptoms greatly contribute to the Veteran's unemployability and affect his ability to work with others.  Even assuming the Veteran could find employment that allowed him to work by himself, the Veteran does not have the requisite experience to obtain such a position.  As discussed above, the Veteran has not gained adequate work experience and/or the necessary transferable skills to secure or follow a substantially and gainful occupation in an office-type environment.

In accordance with the Board's March 2014 remand, a medical exam was conducted in May 2014 to determine the functional limitations, specifically the Veteran's ability to work, as a result of his service-connected disabilities.  The examiner found that the Veteran is unable to perform manual labor as he "cannot tolerate weight bearing due to the pain in his feet" as a result of his bilateral lower extremity peripheral neuropathy.  Service connection for this disability has been in effect since March 25, 2009.  The examiner documented that the Veteran experiences the following symptoms from his lower extremity peripheral neuropathy: moderate constant pain, moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensation, specifically in his feet and toes.  The examiner also noted that the Veteran's peripheral neuropathy is the most significant disability affecting the Veteran's employability.  Furthermore, October 2012 VA treatment notes reflect the Veteran's chronic, painful diabetic neuropathy was poorly controlled despite the use of medication.  Finally, the May 2014 examination report details limited knee extension and flexion consistent with the Veteran's peripheral neuropathy. 

Additionally, the same May 2014 examiner stated that the Veteran must be cautious when performing any type of manual labor as to not get sores in his feet due to his diabetes mellitus.  Such sores have the potential to result in osteomyelitis and amputations.

The evidence in the May 2014 examination report reflects that the Veteran's left shoulder disability, bilateral lower extremity peripheral neuropathy, muscle injuries, and peritoneal adhesions (residuals gunshot wound, abdomen) cause functional limitations and affect the Veteran's ability to work.  Specifically, the examiner found that the arthritis in the Veteran's left shoulder is due to his service-connected shoulder disability (residual shrapnel and injury to the two muscle groups of his left shoulder).  The Veteran's left shoulder disability is so severe that he is unable to lift his shoulder overhead.  Also, the Veteran's peritoneal adhesions cause him pain, abdominal distention, and constipation (perhaps alternating with diarrhea).  

Furthermore, the May 2009 VA examiner detailed the pain and functional limitations of the Veteran's shoulder, left thigh, chest, and abdomen disabilities.  The Veteran stated that the pain associated with all four disabilities is elicited by physical activities.  These four disabilities have resulted in loss of strength, weakness, easy fatigability, pain, impairment or coordination and inability to control movement well.  Specifically, he also experiences no strength in his upper arm (shoulder disability), and chest pain (chest disability).

Based on the foregoing, considering the functional impairment caused by his service-connected disabilities, and taking into account his education, experience, and vocational attainment, the evidence does not reflect that sedentary work or physical labor would be feasible for the Veteran.  As a result, the Board finds that the Veteran's physical and mental disabilities preclude him from securing or following a substantially gainful occupation and that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


